 Case: 1:18-cv-00255-PLC Doc. #: 24 Filed: 09/29/20 Page: 1 of 2 PageID #: 1881




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION

ALTHEA MILLER,                                    )
                                                  )
                       Plaintiff,                 )
                                                  )
v.                                                )   No. 1:18-CV-255 PLC
                                                  )
ANDREW SAUL,                                      )
Commissioner of Social Security,                  )
                                                  )
                       Defendant.                 )


                               MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s application for attorney fees under the Equal

Access to Justice Act (EAJA), 28 U.S.C. § 2412. [ECF No. 22] Plaintiff requests an award of

$5,412.13, representing 26.8 hours worked at a rate of $193.75 per hour for work performed in

2018, $202.50 per hour for work performed in 2019, and $205.00 per hour for work performed in

2020. [ECF Nos. 22-1, 22-2] Plaintiff attaches “Plaintiff’s Affidavit and Assignment of EAJA

Fee,” in which she assigned any court-awarded fees to her attorneys, Parmele Law Firm, P.C.

[ECF No. 22-3]

       Defendant filed a response to Plaintiff’s application for attorney fees, in which he states:

“Defendant has no objection to Plaintiff’s request for attorney fees under the EAJA in the

amount of $5,412.13.” [ECF No. 23] Defendant requests that the Court enter an order awarding

attorney fees in the amount of $5,412.13 to be paid by the Social Security Administration. He

notes, however, that any award of attorney fees is subject to offset to satisfy any preexisting debt

Plaintiff owes to the United States. See Astrue v. Ratliff, 560 U.S. 586 (2010).
 Case: 1:18-cv-00255-PLC Doc. #: 24 Filed: 09/29/20 Page: 2 of 2 PageID #: 1882




       After careful consideration,

       IT IS HEREBY ORDERED that Plaintiff’s application for attorney fees [ECF No. 22]

is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff is awarded EAJA attorney fees in the

amount of $5,412.13, subject to offset for any preexisting debt that the Plaintiff owes to the

United States. After determining whether Plaintiff owes any debt to the United States that is

subject to offset, Defendant is directed to pay the EAJA fees directly to Plaintiff’s attorney.



                                                      PATRICIA L. COHEN
                                                      UNITED STATES MAGISTRATE JUDGE

Dated this 29th day of September, 2020
